          Case 5:20-cv-02155-LHK Document 78 Filed 06/05/20 Page 1 of 3



 1   Timothy Gens (Pro Hac Vice)
     thg@tlawgroup.com
 2   The Technology Law Group
     774 Mays Blvd. Suite 10-506
 3   Incline Village, NV 89451
     Telephone: (650) 380-2060
 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN JOSE DIVISION

10   IN RE: ZOOM VIDEO                                 MASTER FILE NO. 5:20-CV-02155-LHK
     COMMUNICATIONS, INC. PRIVACY
11   LITIGATION
12   This Document Relates To: All Actions.            APPLICATION FOR APPOINTMENT OF
                                                       TIMOTHY GENS AS INTERIM CO-LEAD
13                                                     CLASS COUNSEL
14
             Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure and this Court’s Order
15
     dated May 18, 2020 (ECF 51) consolidating Case File No. 4:20-cv-03078, Timothy Gens of the
16
     Technology Law Group respectfully moves for an order appointing himself as Interim Co-Lead
17
     Class Counsel.
18
                                             INTRODUCTION
19
     1.      Zoom provides an online video conferencing platform which includes conferencing
20
     services and meetings for remote locations throughout the United States as well as other
21
     countries. Zoom advertises the secure nature of the platform to guard the medical, personally
22
     identifiable and confidential information of its users. Zoom also advertises that the platform is
23
     “HIPAA compliant” with medical privacy laws generally, and more specifically, the Health
24
     Insurance Portability and Accountability Act of 1996 (HIPAA). Zoom, however, has made
25
     conscious decisions and choices in building its platform with lax security precautions that allows
26
     third parties to obtain unauthorized access to the medical, confidential, and personally identifiable
27
     information (collectively hereinafter “Data”) of its users. Zoom is also a certified active member
28

     APPLICATION FOR APPOINTMENT OF TIMOTHY GENS AS INTERIM CO-LEAD COUNSEL
          Case 5:20-cv-02155-LHK Document 78 Filed 06/05/20 Page 2 of 3



 1   of the US Department of Commerce US-EU Privacy Shield, which governs the transfer of Data

 2   between the United States (US) and the European Union (EU) as well as the US and Switzerland,

 3   and which also strictly prohibits the actions that Zoom is accused of herein. Even more

 4   egregiously, Zoom itself collects the Data of its users and discloses that Data for compensation to

 5   third parties like Facebook and LinkedIn, without the consent, adequate notice or authorization of

 6   its users required by numerous privacy laws.

 7

 8                                              ARGUMENT

 9   2.      Rule 23(g) sets forth the factors courts should consider when appointing interim class

10   counsel: (i) the work counsel has done in identifying or investigation potential claims in the

11   action; (ii) counsel’s experience in handling class actions, other complex litigation, and the types

12   of claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and, (iv) the

13   resources counsel will commit to representing the class.

14   3.      The complaint filed by Mr. Gens in the Eastern District of Wisconsin is the first and only

15   to allege violations of specific medical privacy statutes in the states of Wisconsin, and now,

16   California. The complaint is also the first and only to allege a violation of the U.S. Department of

17   Commerce Privacy Shield. Also alleged are violations of specific invasion of privacy statutes and

18   unfair and deceptive practices statutes. As a result, the class asked to be certified by Mr. Gens in

19   his complaint is larger than those presented in other complaints.

20   4.      Mr. Gens is a Certified Information Privacy Practitioner under the International

21   Association of Privacy Professionals (IAPP) at iapp.org. The IAPP is the global authority for

22   testing and certifying privacy professionals using the Organization for Standardization (ISO)

23   27001:2013 and ISO 9001:2015 standards and the National Institute of Standards and Technology

24   (NIST 2015) cybersecurity framework. Mr. Gens is also a patent attorney registered to practice

25   before the US Patent and Trademark Office (Registration No. 28,153). As such, Mr. Gens is a

26   technical expert in the telecommunications technologies used by Zoom and has advanced

27   technical degrees in software, mathematics, and others. Apparently, none of the other counsel

28   who have applied for Interim Class Counsel have such legal and technical expertise.
                                                  -2-
     APPLICATION FOR THE APPOINTMENT OF TIMOTHY GENS AS INTERIM CO-LEAD CLASS COUNSEL
          Case 5:20-cv-02155-LHK Document 78 Filed 06/05/20 Page 3 of 3



 1   5.      Mr. Gens and the Technology Law Group intend to prosecute this action vigorously for

 2   the benefits of the Class. The interests of Class members will be fairly and adequately protected.

 3   6.      Mr. Gens is competent and experienced in the prosecution of complex class action

 4   litigation having worked decades at the litigation firm of Epton, Mullin, Segal, and Druth, the

 5   firm of Jenner & Block and subsequently at other firms in Chicago IL.

 6                                            CONCLUSION

 7           For the forgoing reasons, Timothy Gens respectfully requests that it be appointed Co-Lead

 8   Interim Class Counsel

 9   Dated: June 5, 2020                   Respectfully submitted,

10                                         s/ Timothy Gens
                                           Timothy Gens (Pro Hac Vice WIED BAR No. IL3126110)
11                                         thg@tlawgroup.com
                                           The Technology Law Group
12                                         774 Mays Blvd. Suite 10-506
                                           Incline Village, NV 89451
13                                         Telephone: (650) 380-2060
                                           Signed individually and as attorney
14                                         for the proposed Class
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
     APPLICATION FOR THE APPOINTMENT OF TIMOTHY GENS AS INTERIM CO-LEAD CLASS COUNSEL
